Citation Nr: 1800889	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  12-34 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.  He also had service in the Virginia Army National Guard from March 1983 to March 1985, which included a period of active duty for training (ACDUTRA) from August 1983 to September 1983 under 32 U.S.C. § 503.  See Army National Guard retirement credits record and September 1983 statement of medical examination and duty status; 38 U.S.C. § 101(22)(C) (2012); 38 C.F.R. § 3.6(c) (2017).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A hearing was held before a Decision Review Officer at the RO in May 2013.  A transcript of the hearing is of record.  The Veteran was also scheduled for a hearing before the Board at the Central Office in Washington, D.C., in July 2014; however, he cancelled his request in a June 2014 written statement.  Thus, his hearing request is considered withdrawn.

In a February 2015 decision, the Board reopened claims for service connection for bilateral hearing loss, tinnitus, and posttraumatic stress disorder (PTSD) (expanding that claim to service connection for an acquired psychiatric disorder, to include PTSD) and remanded the merits of the reopened claims for further development.  While the case was in remand status, the agency of original jurisdiction (AOJ) granted service connection for anxiety disorder not otherwise specified (NOS) (claimed as an acquired psychiatric disorder).  See August 2015 rating decision.  In October 2015, the Board found that the AOJ's determination in the August 2015 rating decision constituted a complete grant of that issue on appeal and remanded the above claims for further development.  That development was completed, and the case was returned to the Board for appellate review.

The Board sent a June 2016 appeal receipt notification letter to the Veteran and his representative at that time, and the representative submitted responsive argument.  In February 2017, VA received a VA Form 21-22 in favor of the Virginia Department of Veterans Services with no limitation on representation.  In March 2017, the Board sent another appeal receipt notification letter to the Veteran and his new representative to give the representative an opportunity to review and comment on the appeal prior to a decision in the case.  

The Board also requested an advisory medical opinion from the Veterans Health Administration (VHA) in August 2017.  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903.  Neither the Veteran nor his representative submitted a response to the Board's notification letters.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Board notes that there are VA treatment records that were added to the claims files after the March 2016 supplemental statement of the case for the adjudication of other claims.  On review, these records contain the same information as that established in other records reviewed by the AOJ in connection with the claims decided herein.  Thus, this additional evidence does not materially alter the outcome of the case.  As such, the Board finds that remand for initial AOJ review of this evidence in relation to these claims is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the claims.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest in service or within one year thereafter and is not otherwise related to a period of qualifying service.

2.  The Veteran's tinnitus did not manifest in service or within one year thereafter and is not otherwise related to a period of qualifying service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, nor is sensorineural hearing loss presumed to have been so incurred.  38 U.S.C. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  Tinnitus was not incurred in active service, nor is it presumed to have been so incurred.  38 U.S.C. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that VA's duty to assist has been met as to obtaining a VA examination or medical opinion.  In a December 2016 written appellate brief, the Veteran's representative at that time challenged the adequacy of the VA medical opinions based on the separation examination findings of all 0 decibels on audiological evaluation.  The Board requested an additional medical opinion to address this matter.  The September 2017 VHA opinion is adequate to decide the case because it does address the separation examination findings, and it is predicated on a review of the claims file, including the Veteran's contentions and the medical evidence, sufficiently addresses the central medical issues in this case to allow the Board to make a fully informed determination, and is supported by rationale.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C. § 101(24); 38 C.F.R. §§ 3.6(a)-(d).

In addition to the requirements for establishing service connection on a direct basis, certain chronic disabilities, including organic diseases of the nervous system (sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system where there is evidence of acoustic trauma.  However, this presumption is only applicable where the claimant had a minimum of 90 days of active, continuous service.  38 C.F.R. § 3.307; Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  In this case, this presumption applies only to the period of active service from January 1965 to January 1968.

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In March 2017, the Board revised its policy regarding service connection claims for hearing loss for Vietnam-era veterans.  When interpreting audiometric data from service treatment records, the Board has historically considered that service departments changed from using American Standards Association (ASA) standards to International Standards Organization-American National Standards Institute (ISO-ANSI) standards as of November 1967.  The revised policy provides that, for service department audiograms conducted between January 1, 1967, and December 31, 1970, in which the standard used is not clearly indicated, the data should be considered under both the ASA and ISO-ANSI standards.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for bilateral hearing loss or tinnitus.
The Veteran has contended that he developed bilateral hearing loss and tinnitus from exposure to excessive noise during his military service while in combat in Vietnam.  His awards and decorations include the Combat Infantryman Badge, and his military occupational specialty was infantryman.  Following service, he worked as a truck driver for 25 to 30 years.  See, e.g., October 2010 VA examination report; March 2008 VA mental health examination report (noting that Veteran had some work at times in construction, as a meat cutter, and as a bartender, but spent most of his working life as a truck driver until 2005).  The post-service VA treatment records show that he was first fitted for hearing aids in 2011.

In addition, the Veteran has submitted medical evidence regarding a delayed onset of hearing loss throughout the course of the appeal.  See June 2010, December 2010, November 2012, May 2013, and September 2015 VBMS entries; see also, e.g., January 2010 request to reopen (indicating medical literature shows artillery noise exposure damages ears and gradually reduces hearing over time).
 
The Veteran has also indicated that his hearing loss may have been aggravated by his National Guard service.  See September 2015 written statement.  Initially, the Board notes that he was found to have normal hearing at the time of the March 1983 National Guard enlistment examination, as outlined below, which was shortly before his period of ACDUTRA from August 1983 to September 1983.  See National Guard service treatment records; Hensley, supra; McKinney v. McDonald, 28 Vet. App. 15, 21-24, 29 (2016) (hearing loss noted on examination that does not meet the requirements of 38 C.F.R. § 3.385 is not a defect, infirmity, or disorder for the purposes of application of the presumption of soundness).  He has also achieved veteran status from his prior period of active duty.  Therefore, the Veteran is legally presumed to have been sound at entrance to the period of ACDUTRA as to his hearing in this case.  See Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010) (the presumption of sound condition under 38 U.S.C. § 1111 applies to veterans, including individuals who achieved veteran status from a prior period of active duty where there is an examination prior to entering the period of ACDUTRA).

The Board notes that the Veteran is competent to report observable symptomatology and events, including in-service noise exposure, difficulty hearing, and tinnitus.  Nevertheless, on review, the Board finds that the Veteran's bilateral hearing loss and tinnitus did not manifest in service.  Because there is no entrance examination for the Veteran's period of active duty, a presumption of soundness at entry attaches.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  The Veteran's available service treatment records do not document any complaints, treatment, or diagnosis of hearing loss or tinnitus.  During the January 1968 separation examination, his ears and drums were found to be normal, and he denied having a history of ear trouble, running ears, and hearing loss on the corresponding reports of medical history.  The standard used on the January 1968 separation examination audiological evaluation was not clearly indicated.  As such, the results (all 0 decibels in ASA units) have been converted to ISO-ANSI units as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
5
LEFT
15
10
10
-
5

Similarly, the March 1983 National Guard entrance examination shows that the Veteran's ears and drums were found to be normal, and he denied having a history of ear trouble and hearing loss on the corresponding reports of medical history.  On audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
10
10

To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  The Veteran's service treatment records do not suggest that he had hearing loss or tinnitus during service.  Indeed, he denied a history of relevant symptoms on the reports of medical history, and the audiological findings do not demonstrate hearing loss as defined under 38 C.F.R. § 3.385.  Therefore, chronicity is not established in service.  Moreover, the record contains no indication that hearing loss or tinnitus manifested to a compensable degree within one year of the Veteran's period of active service from January 1965 to January 1968 for chronic presumptive service connection.

To the extent that the Veteran has contended that he has experienced ongoing hearing loss and tinnitus since his active duty service, the Board finds that such a contention is not consistent with the contemporaneous record as discussed above and is outweighed by the affirmative evidence showing otherwise.  See also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a claimant).  In addition, the record shows conflicting reports as to the ongoing nature of the Veteran's symptoms since service.  For example, he filed service connection claims in January 1968 (the same month he was discharged from service) and February 1985 (the month before he completed his National Guard service, for a back injury during summer camp in 1983, i.e. the verified ACDUTRA period) for other disorders prior to first filing a claim for hearing loss and tinnitus in September 2007.  See also, e.g., September 2007 initial hearing loss and tinnitus claim (reported right ear hearing loss began in 1968, left ear hearing loss began in approximately 2001, tinnitus began in 1968); October 2007 private treatment record (denied earache, ear discharge, tinnitus, and decreased hearing); January 2010 request to reopen (reported in-service noise exposure gradually reduced hearing over time); October 2010 VA examination report (reported first noticed hearing loss a few years ago and that tinnitus began years ago, but examiner also noted that Veteran did not report that tinnitus began during active duty); June 2015 VA examination report (reported onset of hearing loss and intermittent tinnitus in the 1970s).  Indeed, the Veteran's claim has been based primarily on a delayed onset theory.  Based on the foregoing, the Board finds that the evidence weighs against a finding of continuity of symptomatology in this case.

Nevertheless, the absence of in-service evidence of hearing loss disability is not fatal to the Veteran's claim.  38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, service connection may be granted for tinnitus diagnosed after service upon the showing of a link between the current disorder and in-service noise exposure, including hearing loss related to such noise exposure.

In this case, however, the weight of the evidence of record does not relate the Veteran's hearing loss or tinnitus to his military service.  The service records show that the Veteran's military occupational specialty was infantryman, and the RO has acknowledged his in-service noise exposure.  See DD Form 214; November 2012 statement of the case.  On review, the Veteran's competent and credible reports of in-service noise exposure are consistent with the circumstances of his service and constitute an in-service event.  See 38 U.S.C.A. § 1154.  In addition, the Veteran has a current diagnosis of bilateral hearing loss that meets the requirements of 38 C.F.R. § 3.385 and a current diagnosis of tinnitus.  See, e.g., October 2010 VA examination report; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that tinnitus is a type of disorder capable of lay observation and description).  Thus, the dispositive issue in this case is whether there is a relationship between the Veteran's current hearing loss and tinnitus and his in-service noise exposure.

The Veteran's complaints of hearing loss and tinnitus and subsequent treatment are documented in the VA treatment records beginning around 2010, which was over 40 years after his first period of service and 25 years after the completion of his National Guard service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board emphasizes that this is not a case solely involving the absence of contemporaneous medical evidence, but rather involves affirmative evidence consisting of normal clinical findings at separation followed by a time gap of many years.  See also, e.g., December 2005 private treatment record (commercial driver's license examination revealing normal hearing screen in both ears).

The Veteran was afforded VA examinations in October 2010, February 2014, and June 2015, and a clarifying opinion was obtained in January 2016.

The October 2010 VA examiner stated that there was no evidence of hearing loss in the service treatment records.  The examiner also stated that the separation physical showed normal hearing; however, she indicated that the test may not have been valid, considering it shows the same thresholds (0 decibels) at every test frequency in both ears, which was unlikely.  Nevertheless, the examiner determined that it was less likely as not that the noise during active duty could have caused the current hearing loss.  In so finding, she indicated that the Veteran reported that the loss began a couple of years ago and explained that hearing loss due to noise occurs at the time of the exposure.  The examiner also determined that it was less likely as not that the tinnitus was related to active duty noise exposure, as the Veteran did not report that tinnitus began during his active duty, and there was no evidence of tinnitus documented in the service treatment records.  In addition, she determined that tinnitus was as likely as not a symptom of the Veteran's hearing loss.

The February 2014 VA examiner determined that bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service, as the Veteran had normal hearing at the time of discharge in both ears.  The examiner also determined that the Veteran's tinnitus was a symptom of his hearing loss.

Thereafter, the Board requested an additional VA examination and medical opinion, finding that the earlier VA opinions were inadequate because they appeared to be based on the lack of a finding of hearing loss disability during service, even though the October 2010 VA examiner indicated that the separation examination test may not have been valid.  In addition, the Board found that an opinion addressing potential progressive hearing loss was needed.

The June 2015/January 2016 VA examiner (the same examiner from the February 2014 VA examination) again determined that the Veteran's hearing loss and tinnitus were not at least as likely as not caused by or a result of an event in military service.  In so finding, the examiner explained that the Veteran had normal hearing at the time of separation, and he did not indicate any ear-related concerns at that time.  She noted that the Veteran reported the onset of hearing loss in the 1970s during the current examination, but that he had reported that it began a couple of years ago during the October 2010 VA examination.  The examiner further explained that hearing loss due to noise occurs at the time of the exposure and that there was no compelling reason to negate the normal test results obtained at separation.

The examiner also discussed the Institute of Medicine's (IOM) study regarding delayed hearing loss in humans, as well as findings in the medical literature submitted by the Veteran.  She concluded by stating that she concurred with the prior VA medical opinions that it was less likely as not that the Veteran's current hearing loss was caused by active duty military noise exposure many years ago.  In addition, the examiner determined that the Veteran's tinnitus was a symptom of his hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  In so finding, the examiner noted that there was no documentation of tinnitus treatment or complaint during service and that the Veteran reported the onset of tinnitus in the 1970s.

The June 2015/January 2016 VA examiner addressed questions related to the Veteran's hearing loss and tinnitus with an opinion that was responsive to the Board's request.  However, the Board requested an additional medical opinion due to the recent policy change for interpreting audiometric data from service treatment records for Vietnam-era veterans and the fact that the October 2010 VA examiner questioned the validity of the separation examination findings.

The September 2017 VHA audiologist also determined that it was less likely as not that the Veteran's current hearing loss and tinnitus were related to service, including his in-service noise exposure.  In so finding, she indicated that she considered the converted audiometric findings that were most beneficial to the Veteran, but indicated that his hearing still remained within normal limits at separation from service.  She explained that it was conceded that temporary threshold changes caused by noise exposure may indicate long-term effects on hearing, but that there were also several other known causes of progressive sensorineural hearing loss in addition to noise exposure, including presbycusis/aging, vascular disorders, hereditary factors, health conditions, and medication.  She further explained that, taking into account this particular Veteran's service treatment records and audiometric information, although combat noise exposure during Vietnam and service was a consideration in the case history, the audiograms indicate that there was no evidence of permanent or temporary threshold shifts during service or 15 years post-service (on the National Guard entrance examination), no standard threshold shift as defined by the Occupational Safety and Health Administration as a tool to define work-related injury, and that the Veteran denied any ear-related or hearing loss problems on the self-completed forms.  In addition, the examiner indicated that there was no evidence of hearing loss or hearing complaints within a reasonable time period following service, noting the Veteran's normal hearing in the 2005 private treatment record and his denial of a decline in hearing or tinnitus in the 2007 private treatment record, which was nearly 40 years post-active duty service and over 20 years after National Guard duty.

The VHA audiologist explained that the fact that there was a moderate or high probability of noise exposure did not mean that acoustic injury occurred and that the audiograms served as evidence to confirm or rebut the existence of a noise injury, with no evidence of noise injury during service.  She concluded that she concurred with the previous medical opinions provided in 2010, 2014, 2015, and 2016 because there was no evidence of significant threshold changes or hearing loss (temporary or permanent) during military service, or within 15 years post-service, with private treatment records showing normal hearing and no complaints of hearing loss or tinnitus through 2007.  In providing this opinion, the VHA audiologist considered the medical evidence submitted by the Veteran, but she determined that the findings in that evidence did not overturn the findings of the IOM.  She also noted that those authors specifically questioned the conclusions of the IOM report as to delayed hearing loss, but that they misquoted the IOM report.

The Board finds that the June 2015/January 2016 VA opinion and September 2017 VHA opinion, taken together, are highly probative, as they are based on a review of the claims file and are supported by rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Significantly, the September 2017 VHA audiologist found the separation examination report findings valid after considering the converted results, and her conclusion was nevertheless consistent with the remainder of the VA medical opinions.
The Board has considered the Veteran's statements.  However, the Board finds that the VA examiner and VHA audiologist's opinions are more probative, as they were provided by a medical professional with knowledge, training, and expertise and is supported by rationale based on such knowledge.  The VA examiner and the VHA audiologist also reviewed pertinent evidence and considered the Veteran's own reported history and lay statements, as well as his submitted medical evidence.

The Board has also reviewed the medical evidence submitted by the Veteran regarding a delayed onset of hearing loss.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say that medical article and treatise evidence are irrelevant or unimportant; they can provide important support when combined with an opinion of a medical professional.").  Nevertheless, the VHA audiologist found that the evidence was not sufficient to overturn the findings of the IOM report as to delayed onset of hearing loss and opined that the Veteran's hearing loss and tinnitus were not related to service based on the specific facts in this case.  As such, the Board finds that the submitted medical literature has limited probative value.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


